                                                       . ---- .. ---------1-i-------

           Case 1:15-cv-09621-KPF Document 133 Filed 07/26/19 Page 1 of 2

UNITED STATE'S DISTRICT COURT
SOUrnERN DISTRICT OF NEW YORK

ROYCE CORLEY,
                                 Plaintiff,
v.                                                            15 Civ. 9621
                                                              (Failla, J.)
HON. PONNIE G. WITrnER, et al.,
                                 Defendants.

                         MJI'IOO TO SUPPLEMENI' RECORD ON APPFAL
                              (Fed. R. App. P. 10(e)(2)(B))
         Plaintiff Royce Corley, acting pro se, moves this Court                 ission to
add: Ix>cket Nunbers 1 through 300, inclusively, from the matter o !Corley v.
Vance, 15 Civ. 1800 (Failla, J.)(S.D.N. Y.)(a matter already deemed �elated to
the instant case, see Dkt. No. 39, 47) to the record on appeal in t is matter;
                                                                      !
and for an order directing the Court Clerk to certify and f ! ard this
                                                                      i
supplemental record to the United States Court of Appeals for the Sec +d Circuit
as authorized by Rule 10(e)(2)(B) of the Federal Rules of Appellate t,rocedure.
         Plaintiff attempted to confer with all of the Defendants vi         je-mail to
.agree to stipulate to supplement the record on appeal due to thei I extensive
reference in the instant case, however the Defendants never respon �
                                                                             I

request (see annexed ''Exhibit A").                                          I




                                                                       T         F   F


A
                                                         A   I     N
 {····




                                              Roye;e Corley, pro se
                                              Reg, i No. 68011-054
                                              Federal Correctional
                                              P.O. Box 1000
                                              Petersburg, VA 23804-1000

                                           1
              Case 1:15-cv-09621-KPF Document 133 Filed 07/26/19 Page 2 of 2


Application GRANTED. Plaintiff may supplement the record on appeal with
the docket in the related case Corley v. Vance, 15 Civ. 1800. The Clerk
of Court shall forward the record to the United States Court of Appeals
for the Second Circuit.

Dated:      July 26, 2019                           SO ORDERED.
            New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE




  A copy of this Order was mailed by Chambers to:
    Royce Corley
    68011-054
    Federal Corr. Institution -Low
    P.O. Box 1000
    Petersburg, VA 23804-1000
